United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-1535
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Minnesota.
Leslie Stanley Fredrickson,              *
                                         *      [PUBLISHED]
             Appellant.                  *
                                    ___________

                            Submitted: October 28, 1999
                                Filed: November 15, 1999
                                    ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       Leslie Stanley Fredrickson pleaded guilty to one count of making a false
statement on a firearm application, in violation of 18 U.S.C. § 922(a)(6), and one count
of being a felon in possession of a firearm, in violation of 18 U.S.C. § 922(g). Over
Fredrickson’s objection, the district court1 applied a four-level enhancement under U.S.
Sentencing Guidelines Manual § 2K2.1(b)(5) (1998) for possessing the firearm with
knowledge, intent, or reason to believe that it would be used or possessed in connection


      1
        The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota.
with another felony offense. Fredrickson appeals, arguing that the court erred in
applying the enhancement because he did not commit another felony offense and there
was insufficient evidence that he intended to commit another felony offense.

       Section 2K2.1(b)(5) requires the sentencing court to apply the enhancement “[i]f
the defendant . . . possessed . . . any firearm . . . with knowledge, intent, or reason to
believe that it would be used or possessed in connection with another felony offense.”
“Felony offense” refers to “any offense (federal, state, or local) punishable by
imprisonment for a term exceeding one year, whether or not a criminal charge was
brought, or conviction obtained,” “other than explosives or firearms possession or
trafficking offenses.” U.S. Sentencing Guidelines Manual § 2K2.1, comment. (nn.7,
18). “In connection with” means “that the firearm must have some purpose or effect
with respect to,” and “must facilitate, or have the potential of facilitating,” another
felony offense; “its presence or involvement cannot be the result of accident or
coincidence.” United States v. Regans, 125 F.3d 685, 686 (8th Cir. 1997) (quoted
source and internal marks omitted), cert. denied, 118 S. Ct. 1398 (1998). We review
for clear error the district court’s finding regarding the defendant’s purpose in
possessing the firearm. See id.

       This Guideline does not require the actual commission of another felony offense.
See United States v. Dodge, 61 F.3d 142, 144, 146-47 (2d Cir.) (enhancement affirmed
where defendant purchased gun, silencer, and explosives from confidential informant
and undercover officer, having expressed intent to blow up building), cert. denied, 516
U.S. 969, 1000 (1995); see also United States v. Martin, 78 F.3d 808, 811-13 (2d Cir.
1996) (defendant sold large quantity of cheap, low-grade, easily-concealed handguns
to three men, one of whom was from New York City; court rejected argument that
enhancement requires defendant’s knowledge of specific felony to be committed,
concluded that defendant had reason to believe that guns would be resold on streets of
New York and used to commit other felonies, and affirmed enhancement); United
States v. Messino, 55 F.3d 1241, 1255-56 (7th Cir. 1995) (defendant sold gun and

                                           -2-
silencer to confidential informant posing as drug dealer who told him that he was
connected to local crime figures and was willing to commit murder, and defendant
solicited CI to kill his ex-girlfriend; court rejected argument that enhancement requires
defendant’s knowledge of specific felony to be committed, and affirmed enhancement);
United States v. Cutler, 36 F.3d 406, 407-08 (4th Cir. 1994) (affirming enhancement
where defendant sold guns to his neighbor with reason to believe that they were being
distributed to drug dealers and users, because § 2K2.1(b)(5) does not require
defendant’s knowledge of specific offense to be committed); United States v. Brewster,
1 F.3d 51, 53-55 (1st Cir. 1993) (affirming enhancement where undercover agent told
defendant that he aspired to be drug dealer and needed gun to achieve goal, and
defendant sold him drugs and guns).

       We also conclude that sufficient evidence--specifically, the unobjected-to
portions of the presentence report--supports the district court’s determination that
Fredrickson possessed the firearm with knowledge, intent, or reason to believe that it
would be used or possessed in connection with another felony. Briefly summarized,
the evidence included that during the prior six years, Fredrickson had fired a rifle near
his 13-year-old son’s head, inquiring whether his son thought he was crazy enough to
shoot the boy and his mother; written numerous intimidating letters from prison to his
ex-wife and others; violated the domestic abuse protective order which his ex-wife had
obtained against him; stalked postal employees; and promptly obtained a shotgun each
of the three times he was released from incarceration. Also, Allen Olson, a friend of
Fredrickson's, testified that Fredrickson was angry and hostile and told him he wanted
the gun to "shoot people."

      The court noted at sentencing

      I've given a fair amount of thought to the Government's argument for a
      four-point enhancement and what was to be intended with the firearm
      purchase that day. I guess I'm greatly troubled by the fact that three times

                                           -3-
      you have been released from prison, and on each occasion, within a
      period of just a matter of weeks, you've purchased a firearm, the last time
      using false identification. The temporal relationship of your release, when
      coupled with the anger that you have admitted that you feel, and the
      purchase of a gun are a – obviously a very dangerous situation, and one
      the Court is cognizant of and must give consideration to. I think in
      deciding to appropriately apply the four-point enhancement, the timing of
      the behavior in relationship to your release is as important to me as the
      testimony I've heard, which is – although it might be subject to two
      interpretations, is at least some circumstantial evidence of – of a
      dangerous intent with respect to the firearms.

Sentencing Transcript at 28-29.

      In light of the evidence, the district court did not clearly err in applying the
enhancement. Accordingly, we affirm the judgment of the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -4-